DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 112b, 111b. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Para. 0068: “block111a” is a misspelling 
Para. 0070: “surface112b” is a misspelling
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code: “invisalign.com” in para. 0144. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Response to Arguments
Applicant’s arguments, see Remarks p. 7-9, filed 12 April 2022, with respect to the objections to the drawings, specification, and claims, and the 35 U.S.C. §112 rejections of the claims, have been fully considered and are persuasive.  The objections to the drawings, specification, and claims, and the 35 U.S.C. §112 rejections of the claims of 13 January 2022 have been withdrawn. 
Applicant’s arguments, see Remarks p. 9-10, filed 12 April 2022, with respect to the 35 U.S.C. §103 rejections of claims 1-7, 8-21 and 22 have been fully considered but they are not persuasive. The amendments to claims 1-6, 8-14, 17-21, and 22 fail to overcome the rejection of record. Claims 7, 15, and 16 depend from one of claims 1 and 8 and are therefore not allowable. 
Claim Objections
Claim 8 is objected to because of the following informalities:  “coolusal” in line 7 should be spelled “occlusal”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the first occlusal block" in lines 2-3 and “the second occlusal block” in line 4.  There is insufficient antecedent basis for these limitations in the claim, as claim 17 does not recite the limitations “the first occlusal block” or “the second occlusal block”. Claims 19-22, which are dependent on claim 18, are similarly rejected.
Claim 19 recites the limitation "the first block" and “the second block” in line 2.  There is insufficient antecedent basis for these limitations in the claim, as claims 17 and 18 do not recite the limitations “the first block” or “the second block”. Claim 20, which is dependent on claim 19, is similarly rejected.
Claim 21 recites the limitation "the first block" in line 3 and “the second block” in line 4.  There is insufficient antecedent basis for this limitation in the claim, as claims 17 and 18 do not recite the limitations “the first block” or “the second block”. Claim 22, which is dependent on claim 21, is similarly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Webber et al (U.S. Publication 2016/0361139 A1) in view of Wu et al (U.S. Publication 2015/0238280 A1).

    PNG
    media_image1.png
    829
    671
    media_image1.png
    Greyscale

In regards to claim 1, Webber et al teaches a plurality of occlusal blocks for a mandibular relocation, comprising a first occlusal block (406-2) and a second occlusal block (406-1). 
Webber et al fails to teach a first occlusal block comprising a first engagement surface and a first occlusal surface; and a second occlusal block comprising a second engagement surface and a second occlusal surface, the second engagement surface to engage the first engagement surface; wherein the first engagement surface and the second engagement surface are shaped to engage each other with a curvature difference.  
However, Wu et al teaches a first block comprising a first engagement surface (first surface in annotated fig. 14B) and a first occlusal surface (occlusal surface 1 in annotated fig. 14B); and a second block comprising a second engagement surface (second surface in annotated fig. 14B) and a second occlusal surface (occlusal surface 2 in annotated fig. 14B), the second engagement surface to engage the first engagement surface (fig. 14A, paras. 0056, 0313); wherein the first engagement surface and the second engagement surface are shaped to engage each other with a curvature difference (para. 0060).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental aligners for relocating the mandible. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al to incorporate the teachings of Wu et al and provide a first occlusal block comprising a first engagement surface and a first occlusal surface; and a second occlusal block comprising a second engagement surface and a second occlusal surface, the second engagement surface to engage the first engagement surface; wherein the first engagement surface and the second engagement surface are shaped to engage each other with a curvature difference. Doing so would allow for the application of a variety of different forces to relocate the mandible. 
In regards to claim 2, Webber et al/Wu et al teaches the invention substantially as claimed. Webber et al fails to teach a plurality of blocks wherein the first engagement surface and the second engagement surface comprise similar shape profiles oriented in opposing directions.  
However, Wu et al teaches an apparatus wherein the first engagement surface (first surface in annotated fig. 14B) and the second engagement surface (second surface in annotated fig. 14B) comprise similar shape profiles oriented in opposing directions (fig. 14A, 14B).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Wu et al and provide a plurality of occlusal blocks wherein the first engagement surface and the second engagement surface comprise similar shape profiles oriented in opposing directions. Doing so would allow the first and second blocks to become more fully engaged with each other. 
In regards to claim 3, Webber et al/Wu et al teaches the invention substantially as claimed. Webber et al fails to teach a plurality of occlusal blocks wherein the first engagement surface and the second engagement surface are shaped to engage each other along an engagement line.  
However, Wu et al teaches an apparatus wherein the first engagement surface (first surface in annotated fig. 14B) and the second engagement surface (second surface in annotated fig. 14B) are shaped to engage each other along an engagement line (fig. 14A; para. 0056).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Wu et al and provide an apparatus wherein the first engagement surface and the second engagement surface are shaped to engage each other along an engagement line. Doing so would allow the first and second occlusal blocks to guide the lower jaw into position and gain desired lateral or prevent unwanted lateral movement.
In regards to claim 4, Webber et al/Wu et al teaches the invention substantially as claimed. Webber et al fails to teach a plurality of occlusal blocks wherein the first engagement surface and the second engagement surface are shaped to engage each other with the curvature difference along a substantially straight line.  
However, Wu et al teaches an apparatus wherein the first engagement surface (first surface in annotated fig. 14B) and the second engagement surface (second surface in annotated fig. 14B) are shaped to engage each other with the curvature difference along a substantially straight line (para. 0060).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Wu et al and provide an apparatus wherein the first engagement surface and the second engagement surface are shaped to engage each other with the curvature difference along a substantially straight line. Doing so would allow the first and second occlusal blocks to more easily engage with each other. 
In regards to claim 5, Webber et al/Wu et al teaches the invention substantially as claimed. Webber et al fails to teach a plurality of occlusal blocks wherein the first engagement surface and the second engagement surface are shaped to engage each other at a locus of engagement, the locus of engagement extending along the line.  
However, Wu et al further teaches an apparatus wherein the first engagement surface (first surface in annotated fig. 14B) and the second engagement surface (second surface in annotated fig. 14B) are shaped to engage each other at a locus of engagement, the locus of engagement extending along the line (figs. 14A, 14B, para. 0056).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Wu et al and provide an apparatus wherein the first engagement surface and the second engagement surface are shaped to engage each other at a locus of engagement, the locus of engagement extending along the line. Doing so would allow the first and second occlusal blocks to more fully engage with each other. 

In regards to claim 6, Webber et al/Wu et al teaches the invention substantially as claimed. Webber et al fails to teach a plurality of occlusal blocks wherein a first 3D shape profile of the first engagement surface and a second 3D shape profile of the secondPage 3 of 10Application No. 17/115,071Attorney Docket No. 11353.011US2 Reply to Office Action dated: January 13, 2022(1731.US.P2)Amendment dated: April 12, 2022engagement surface correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile.  
However, Wu et al teaches an apparatus (figs. 14A, 14B) wherein a first 3D shape profile of the first engagement surface (first surface in annotated fig. 14B) and a second 3D shape profile of the second engagement surface (second surface in annotated fig. 14B) correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile (paras. 0056, 0063).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al to incorporate the further teachings of Wu et al and provide an apparatus wherein a first 3D shape profile of the first engagement surface and a second 3D shape profile of the second engagement surface correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile. Doing so would allow the first and second occlusal blocks to more fully engage with each other. 
In regards to claim 7, Webber et al/Wu et al teach the invention substantially as claimed. Webber et al further teaches a plurality of occlusal blocks wherein the first occlusal block and the second occlusal block correspond to replicas of each other (para. 0138).
  
Claims 8-21 are rejected under 35 U.S.C. 103 as being unpatentable over Webber et al (U.S. Publication 2016/0361139 A1) in view of Wu et al (U.S. Publication 2015/0238280 A1) and further in view of Falkel (U.S. Publication 2018/0078344 A1).
In regards to claim 8, Webber et al discloses a plurality of occlusal blocks for a mandibular relocation, comprising: a first occlusal block (406-2) and a second occlusal block (406-1). 
Webber et al fails to teach a plurality of blocks comprising a comprising a first engagement surface, a first occlusal surface, and a first midline, the first engagement surface comprising a first portion on a first side of the midline and a second portion on a second side of a midline the first portion comprising a curvature different from the second portion; and a second engagement surface and a second occlusal surface, the second engagement surface to engage the first engagement surface; wherein the first engagement surface and the second engagement surface are shaped to engage each other with a curvature difference.
However, Wu et al teaches an apparatus comprising a comprising a first engagement surface (first surface in annotated fig. 14B) and a first occlusal surface (occlusal surface 1 in annotated fig. 14B); and a second engagement surface (second surface in annotated fig. 14B)  and a second occlusal surface (occlusal surface 2 in annotated fig. 14B), the second engagement surface to engage the first engagement surface (fig. 14A, paras. 0056, 0313); wherein the first engagement surface and the second engagement surface are shaped to engage each other with a curvature difference (para. 0060).
Webber et al in view of Wu et al fails to teach a first midline, the first engagement surface comprising a first portion on a first side of the midline and a second portion on a second side of a midline the first portion comprising a curvature different from the second portion
However, Falkel teaches a plurality of blocks with a first midline (para. 0045 “reference axis”), the first engagement surface (26) comprising a first portion on a first side of the midline and a second portion on a second side of a midline the first portion comprising a curvature different from the second portion (para. 0041, 0044).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental aligners for relocation of the mandible.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al to incorporate the teachings of Wu et al and Falkel and provide an apparatus with a first engagement surface, a first occlusal surface, and a first midline, the first engagement surface comprising a first portion on a first side of the midline and a second portion on a second side of a midline the first portion comprising a curvature different from the second portion; and a second engagement surface and a second occlusal surface, the second engagement surface to engage the first engagement surface; wherein the first engagement surface and the second engagement surface are shaped to engage each other with a curvature difference. Doing so would allow the first and second occlusal blocks to be customized for a patient’s dental treatment.
In regards to claim 9,  Webber et al/Wu et al/Falkel teach the invention substantially as claimed. Webber et al and Wu et al fail to teach a plurality of occlusal blocks wherein the second occlusal block comprises a second midline and the second engagement surface comprises a first portion on a first side of the second midline and a second portion on a second side of the second midline, the first portion comprising a curvature different from the second portion.  
However, Falkel teaches a plurality of blocks (figs. 1, 2) wherein the second occlusal block comprises a second midline (para. 0045 “reference axis”) and the second engagement surface (28) comprises a first portion on a first side of the second midline and a second portion on a second side of the second midline, the first portion comprising a curvature different from the second portion (paras. 0041, 0044).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Falkel to incorporate the further teachings of Falkel and provide an apparatus wherein the second occlusal block comprises a second midline and the second engagement surface comprises a first portion on a first side of the second midline and a second portion on a second side of the second midline, the first portion comprising a curvature different from the second portion. Doing so would allow the first and second occlusal blocks to be customized for a patient’s dental treatment.
In regards to claim 10, Webber et al/Wu et al/Falkel teach the invention substantially as claimed. Webber et al and Wu et al fail to teach a plurality of occlusal blocks wherein the first portion of the first engagement surface comprises a curvature corresponding to a curvature of the second portion of the second engagement surface and a curvature of the second portion of the first engagement surface comprises a curvature corresponding to a curvature of the first portion of the second engagement surface.  
However, Falkel teaches a plurality of blocks (figs. 1, 2) wherein the first portion of the first engagement surface (26) comprises a curvature corresponding to a curvature of the second portion of the second engagement surface (28) and a curvature of the second portion of the first engagement surface (26) comprises a curvature corresponding to a curvature of the first portion of the second engagement surface (28) (paras. 0041, 0043-44).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Falkel to incorporate the further teachings of Falkel and provide a plurality of occlusal blocks wherein the first portion of the first engagement surface comprises a curvature corresponding to a curvature of the second portion of the second engagement surface and a curvature of the second portion of the first engagement surface comprises a curvature corresponding to a curvature of the first portion of the second engagement surface.. Doing so would allow the first and second occlusal blocks to be customized for a patient’s dental treatment.
In regards to claim 11, Webber et al/Wu et al/Falkel teach the invention substantially as claimed. Webber et al and Wu et al fail to teach a plurality of occlusal blocks wherein each of the first portion and the second portion of the first engagement surface and the first portion and the second portion of the second engagement surface comprise convex surfaces.  
However, Falekl teaches a plurality of blocks (figs. 1, 2) wherein each of the first portion and the second portion of the first engagement surface (26) and the first portion and the second portion of the second engagement surface (28) comprise convex surfaces (paras. 0041, 0044).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Falkel to incorporate the further teachings of Falkel and provide a plurality of occlusal blocks wherein each of the first portion and the second portion of the first engagement surface and the first portion and the second portion of the second engagement surface comprise convex surfaces. Doing so would allow the first and second occlusal blocks to be customized for a patient’s dental treatment.
In regards to claim 12, Webber et al/Wu et al/Falkel teach the invention substantially as claimed. Webber et al and Wu et al fail to teach a plurality of occlusal blocks wherein the curvature of the first portion of the first engagement surface matches the curvature of the second portion of the second engagement surface and the curvature of the second portion of the first engagement surface matches the curvature of the first portion of the second engagement surface.  
However, Falkel teaches a plurality of blocks (figs. 1, 2) wherein the curvature of the first portion of the first engagement surface (26) matches the curvature of the second portion of the second engagement surface (28) and the curvature of the second portion of the first engagement surface (26) matches the curvature of the first portion of the second engagement surface (28) (paras. 0041, 0043-0044). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Falkel to incorporate the further teachings of Falkel and provide a plurality of occlusal blocks wherein the curvature of the first portion of the first engagement surface matches the curvature of the second portion of the second engagement surface and the curvature of the second portion of the first engagement surface matches the curvature of the first portion of the second engagement surface. Doing so would allow the first and second occlusal blocks to be customized for a patient’s dental treatment.
In regards to claim 13, Webber et al/Wu et al/Falkel teaches the invention substantially as claimed. Webber et al and Wu et al fail to teach a plurality of occlusal blocks wherein one or more of the first portion or the second portion of the first engagement surface comprises a curvature of zero and wherein one or more of the first portion or the second portion of the second engagement surface comprises a curvature of zero.  
However, Falkel teaches a plurality of blocks (figs. 1, 2) wherein one or more of the first portion or the second portion of the first engagement surface (26) comprises a curvature of zero and wherein one or more of the first portion or the second portion of the second engagement surface (28) comprises a curvature of zero (paras. 0041, 0044-0045).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Falkel to incorporate the further teachings of Falkel and provide a plurality of occlusal blocks wherein one or more of the first portion or the second portion of the first engagement surface comprises a curvature of zero and wherein one or more of the first portion or the second portion of the second engagement surface comprises a curvature of zero. Doing so would allow the first and second occlusal blocks to be customized for a patient’s dental treatment.
In regards to claim 14, Webber et al/Wu et al/Falkel teach the invention substantially as claimed. Webber et al and Falkel fail to teach a plurality of occlusal blocks wherein a first 3D shape profile of the first engagement surface and a second 3D shape profile of the second engagement surface correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile.  
However, Wu et al teaches an apparatus (figs. 14A, 14B) wherein a first 3D shape profile of the first engagement surface (first surface in annotated fig. 14B) and a second 3D shape profile of the second engagement surface (second surface in annotated fig. 14B) correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile (paras. 0056, 0063).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Falkel to incorporate the further teachings of Wu et al and provide an apparatus wherein a first 3D shape profile of the first engagement surface and a second 3D shape profile of the second engagement surface correspond to each other and optionally wherein the first 3D shape profile matches the second 3D shape profile. Doing so would allow the first and second occlusal blocks to more fully engage with each other. 
In regards to claim 15, Webber et al/Wu et al/Falkel teach the invention substantially as claimed. Webber et al further teaches a plurality of occlusal blocks wherein the first occlusal block and the second occlusal block correspond to replicas of each other (para. 0138).
In regards to claim 16, Webber et al/Wu et al/Falkel teaches the invention substantially as claimed. Webber et al further teaches a plurality of occlusal blocks wherein the first occlusal block (406-2) comprises a first 3D exterior surface shape profile and the second occlusal block (406-1) comprises a second 3D exterior surface shape profile (para. 0064) and wherein the first 3D exterior surface shape profile matches the second 3D exterior surface shape profile to within 90% and optionally wherein the first occlusal block comprises a first volume and the second occlusal block comprises a second volume matching the first volume to within 90% (para. 0138, “same or different type of specialized feature”). 

In regards to claim 17, Webber et al teaches an apparatus for a mandibular relocation comprising a first appliance (402-2) comprising a first engagement structure (406-2), and a second appliance (402-1) comprising a second engagement structure (406-1). 
Webber et al fails to teach an apparatus wherein the first engagement structure comprising a first occlusal surface and a first engagement surface facing generally anteriorly and inclined with respect to a first midline of the first engagement structure; the second engagement structure comprising a second occlusal surface and a second engagement surface facing generally posteriorly and inclined with respect to a midline of the second engagement structure;  Amendment dated: April 12, 2022wherein one or more of the first engagement surface or the second engagement surface is curved to create an engagement line in a lingual-buccal direction with engagement between the first engagement surface and the second engagement surface.  
However, Wu et al teaches an apparatus wherein the first engagement structure (1406) comprising a first occlusal surface (occlusal surface 1 in annotated fig. 14B)  and a first engagement surface (first surface in annotated fig. 14B) facing generally; the second engagement structure (1408) comprising a second occlusal surface (occlusal surface 2 in annotated fig. 14B) and a second engagement surface (second surface in annotated fig. 141B) facing generally posteriorly. Amendment dated: April 12, 2022
Webber et al and Wu et al fail to teach a first engagement surface inclined with respect to a first midline of the first engagement structure and a second engagement surface inclined with respect to a midline of the second engagement structure, wherein one or more of the first engagement surface or the second engagement surface is curved to create an engagement line in a lingual-buccal direction with engagement between the first engagement surface and the second engagement surface.  
However, Falkel teaches an apparatus (figs. 1-3) wherein a first engagement surface (26) inclined with respect to a first midline of the first engagement structure (paras. 0045, 0052) and a second engagement surface (28) inclined with respect to a midline of the second engagement structure (paras. 0045-0052), wherein one or more of the first engagement surface or the second engagement surface is curved to create an engagement line in a lingual-buccal direction with engagement between the first engagement surface and the second engagement surface (para. 0041, 0043-0044).  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al to incorporate the teachings of Wu et al and Falkel and provide an apparatus wherein the first engagement structure comprising a first occlusal surface and a first engagement surface facing generally anteriorly and inclined with respect to a first midline of the first engagement structure; the second engagement structure comprising a second occlusal surface and a second engagement surface facing generally posteriorly and inclined with respect to a midline of the second engagement structure;  Amendment dated: April 12, 2022wherein one or more of the first engagement surface or the second engagement surface is curved to create an engagement line in a lingual-buccal direction with engagement between the first engagement surface and the second engagement surface. Doing so would allow the first and second occlusal blocks to more fully engage with each other.
In regards to claim 18, Webber et al/Wu et al/Falkel teaches the invention substantially as claimed. Webber et al further teaches an apparatus for a mandibular relocation (fig. 4) comprising a first layer of thermoformed material (402-2)  on the first occlusal block (406-2) to shape a first engagement structure of a first mandibular relocation appliance (410-2) and second layer of thermoformed material (402-1) on the second occlusal block (406-1) to shape a second engagement structure of a second mandibular relocation appliance (402-1) (paras. 0061, 0082-83).
In regards to claim 19, Webber et al/Wu et al/Falkel teaches the invention substantially as claimed. Webber et al further teaches an apparatus for a mandibular relocation (fig. 4) wherein the first block (406-2) and the second block (406-1) are arranged to engage each other with the first layer (402-2) and the second layer (402-1) therebetween (fig. 4; paras. 0061, 0082-83).
In regards to claim 20, Webber et al/Wu et al/Falkel teaches the invention substantially as claimed. Webber et al further teaches an apparatus for a mandibular relocation (fig. 4) wherein the first layer (402-2) and the second layer (402-1) comprise a type of polymeric material and the first occlusal block (406-2) and the second occlusal block (406-1) comprise the type of polymeric material (para. 0068).
In regards to claim 21, Webber et al/Wu et al/Falkel teaches the invention substantially as claimed. Webber et al further teaches an apparatus for a mandibular relocation (fig. 4) comprising a first plurality of layers of thermoformed materials of the first appliance (410-2) on the first block (406-2) and a second plurality of layers of thermoformed material of the second appliance (402-1) on the second block (406-1) (paras. 0061, 0082-83).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Webber et al/Wu et al/Falkel as applied to claim 21 above, and further in view of Wen et al (WO 2006/096558 A2) and further in view of Lotte (U.S. Publication 2003/0207224 A1). 
In regards to claim 22, Webber et al/Wu et al/Falkel teaches the invention substantially as claimed. Webber et al/Wu et al/Falkel  fail to teach an apparatus for a mandibular relocation wherein the first plurality of layers comprises a harder layer of material between two softer layers of material and the second plurality of layers comprises the harder layer of material between the two softer layers of material, and optionally wherein the harder layer comprises a co-polyester and the softer layers of material comprise thermoplastic polyurethane.
However, Wen et al teaches an apparatus (figs. 33a-33b) wherein the first plurality of layers comprises a harder layer of material (3307) between two softer layers of material (3303, 3305) (para. 00292) and the second plurality of layers comprises the harder layer of material between the two softer layers of material, and optionally wherein the softer layers of material comprise thermoplastic polyurethane (para. 00198). 
Webber et al/Wu et al/Falkel/Wen et al fail to teach an apparatus for a mandibular relocation optionally wherein the harder layer comprises a co-polyester. However, Lotte teaches wherein the harder layer comprises a co-polyester (para. 0038).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental aligners.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Webber et al/Wu et al/Falkel to incorporate the teachings of Wen et al and Lotte and provide an apparatus wherein the first plurality of layers comprises a harder layer of material between two softer layers of material and the second plurality of layers comprises the harder layer of material between the two softer layers of material, and optionally wherein the harder layer comprises a co-polyester and the softer layers of material comprise thermoplastic polyurethane. Doing so would help the fitting between the teeth of the patient's upper arch and the lower arch.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.N.H./Examiner, Art Unit 3772  
                                                                                                                                                                                                       
/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772